department of the treasury interwal revenue service washington d c date number info release date presp-140398-09 uil re tap disregarded_entity information reporting dear thank you for your letter dated date concerning the taxpayer advocacy panel's recommendation to amend the treasury regulations to treat single member distegarded entities as entities separate from their owners for purposes of backup withholding under sec_3406 of the internal_revenue_code and the related information_return filing_requirements published guidance plays an important role in increasing voluntary compliance by helping to clarify or simplify various requirements of the tax law we encourage members of the tax community to make requests for published guidance with respect to any areas of the tax law that can be clarified or simplified through the published guidance process we appreciate the time and effort the taxpayer advocacy panel expended in preparing such a detailed and thorough submission concerning this recommendation at this time we can assure you that your recommendation will be given careful consideration looking at possible solutions to the issue you have raised in your recommendation will require coordination with other divisions within the irs office_of_chief_counsel other irs operating divisions and the department of treasury thank you again for your recommendation and please do not hesitate to contact me at if may be of further assistance in this matter sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities department of the treasury internal_revenue_service washington c ofrice of the emief couneel date presp-140398-09 re tap covered employment of children and spouses dear thank you for your letter dated date conceming the taxpayer advocacy panel's racommendation to amend the treasury regulations to permit single member disragarded entities to continue to be treated as disregarded for purposes of the fica and futa exceptions in sec_3121 and sec_3306 of the internal_revenue_code for children under the age of in the employ of their parents and for spousal employees we encourage members of the tax community to make suggestions for published guidance your suggestion is very helpful to us and we appreciate the time and effort the taxpayer advocacy panel expended in preparing such a detailed and thorough submission that frames the issue proposes solutions and identifies the goal of helping small businesses remain viable in a difficult economy as a strong policy reason supporting the recommendation at this time we can assure you that we are actively considering your recommendation very carefully the issues you have identified in your submission have previously come to our attention and we are already in the process of determining whether it would ba appropriate to address this matter through the issuance of published guidance thank you again for your recommendation and please do not hesitate to contact me at if may be of further assistance in this matter sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
